Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXECUTION COPY PURCHASE AND SALE AGREEMENT by and between THE HOME DEPOT, INC., THD HOLDINGS, LLC, HOME DEPOT INTERNATIONAL, INC. HOMER TLC, INC. and PRO ACQUISITION CORPORATION Dated as of June 19, 2007 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS; INTERPRETATION 1.1 Defined Terms 1 1.2 Other Definitions 9 ARTICLE II THE SALE 2.1 Sale and Purchase of Shares 11 2.2 Purchase Price 11 2.3 Closing 11 2.4 Closing Statement 12 ARTICLE III REPRESENTATIONS AND WARRANTIES OF PARENT, THE SELLERS AND THE IP SELLER 3.1 Organization and Qualification; Subsidiaries 14 3.2 Capitalization of the Transferred Companies 14 3.3 Authority Relative to This Agreement 15 3.4 Consents and Approvals; No Violations 15 3.5 No Default 16 3.6 Financial Statements; Liabilities 16 3.7 Absence of Certain Changes or Events 17 3.8 Litigation 17 3.9 Compliance with Laws 17 3.10 Permits 17 3.11 Employee Benefit Matters 17 3.12 Real Property 18 3.13 Taxes 19 3.14 Environmental Matters 20 3.15 Material Contracts 20 3.16 Intellectual Property 22 3.17 Intercompany Arrangements 22 3.18 Brokers 22 3.19 Sufficiency of Assets 22 3.20 Business Practices 22 3.21 No Other Representations or Warranties 23 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER 4.1 Organization and Qualification; Subsidiaries 23 4.2 Authority Relative to This Agreement 24 4.3 Consents and Approvals; No Violations 24 4.4 Financing 24 4.5 Brokers Fees 25 -i- 4.6 Solvency 26 4.7 Acquisition of Shares for Investment 26 4.7 Inspections; Limitation of Parents Warranties 26 ARTICLE V COVENANTS 5.1 Access to Books and Records 27 5.2 Confidentiality 28 5.3 Efforts 28 5.4 Conduct of Business 33 5.5 Consents 35 5.6 Public Announcements 35 5.7 Intercompany Accounts 36 5.8 Termination of Intercompany Arrangements 36 5.9 Guarantees; Commitments 36 5.10 Litigation Support 37 5.11 Transfer of Intellectual Property Rights 37 5.12 Ancillary Agreements 38 5.13 Debt 38 5.14 No Shop 39 5.15 Non-Compete; Non-Solicit 39 5.16 Non-Solicit; No Hire 39 5.17 Separation of Data 40 5.18 Use of Names and Marks 40 ARTICLE VI EMPLOYEE MATTERS COVENANTS 6.1 Employees and Compensation 40 6.2 Welfare Benefits Plans 42 6.3 Qualified Retirement Plans 44 6.4 Miscellaneous Employee Issues 44 ARTICLE VII TAX MATTERS 7.1 Tax Indemnity by Parent 45 7.2 Tax Indemnity by Purchaser 45 7.3 Taxable Year 46 7.4 Filing Responsibility 46 7.5 Refunds, Credits and Carrybacks 47 7.6 Tax Contests 48 7.7 Parent Consolidated, Combined and Unitary Returns 48 7.8 Cooperation and Exchange of Information 49 7.9 Tax Sharing Agreements 49 7.10 Parent Covenants 50 7.11 Survival: State Tax Reurns 50 7.12 Tax Treatment of Payments 50 7.13 Section 338 Elections 50 -ii- Transfer Taxes 50 Purchaser Covenant 51 Allocations 51 Successors 51 ARTICLE VIII CONDITIONS TO OBLIGATIONS TO CLOSE Conditions to Obligation of Each Party to Close 52 Conditions to Purchaser’s Obligation to Close 52 Conditions to Parent’s and the Sellers’ Obligation to Close 53 ARTICLE IX TERMINATION Termination 53 Notice of Termination 54 Effect of Termination 54 ARTICLE X INDEMNIFICATION Indemnification by Purchaser 55 Indemnification by Parent 55 Third-Party Claims 56 Insurance 56 ARTICLE XI GENERAL PROVISIONS No Survival of Representations, Warranties, Covenants and Agreements 57 Interpretation; Absence of Presumption 57 Headings; Definitions 58 Governing Law; Jurisdiction and Forum; Waiver of Jury Trial 58 Entire Agreement; No Third Party Beneficiaries 59 Expenses 59 Notices 59 Successors and Assigns 60 Amendments and Waivers 60 Severability 60 Specific Performance 61 No Admission 61 Counterparts 61 -iii- Exhibits Exhibit A Form of Transition Services Agreement Exhibit B Form of Employee Benefits Transition Agreement Exhibit C Form of Distribution Services Strategic Purchase Agreement Exhibit D Form of Private Label Products License Agreement Exhibit E Form of Limited Guarantee Schedules Applicable Amount Schedule Parent Disclosure Schedule Purchaser Disclosure Schedule -iv- PURCHASE AND SALE AGREEMENT This PURCHASE AND SALE AGREEMENT (this  Agreement ), dated as of June 19, 2007, is by and between The Home Depot, Inc., a Delaware corporation ( Parent ), THD Holdings, LLC, a Delaware limited liability company wholly owned by Parent, The Home Depot International, Inc., a Delaware corporation wholly owned by Parent (THD Holdings, LLC and Home Depot International, Inc., collectively, the  Sellers ), Homer TLC, Inc, a Delaware corporation wholly owned by Parent (the  IP Seller ), and Pro Acquisition Corporation, a Delaware corporation ( Purchaser ). RECITALS WHEREAS, THD Holdings, LLC holds all of the capital stock of HD Supply, Inc., and Home Depot International, Inc. holds all of the capital stock of CND Holdings, Inc. (each of HD Supply, Inc. and CND Holdings, Inc. being referred to herein as a  Transferred Company , and together, as the  Transferred Companies ); WHEREAS, the Sellers desire to sell and transfer, and Purchaser desires to purchase, all of the capital stock of the Transferred Companies (the  Shares ) and the IP Seller desires to sell and transfer, and Purchaser desires to purchase, certain intellectual property rights, for the consideration set forth below, subject to the terms and conditions of this Agreement; and WHEREAS, the parties desire to make certain representations, warranties, covenants and agreements in connection with the Agreement. NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth and other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, and intending to be legally bound, the parties hereby agree as follows: ARTICLE I DEFINITIONS; INTERPRETATION Defined Terms . For the purposes of this Agreement, the following terms shall have the following meanings:  Action  shall mean any action, suit, arbitration, litigation, proceeding, investigation, complaint or governmental investigation.  Applicable Amount  means the excess of Current Assets over Current Liabilities. As used in this definition,  Current Assets  means the sum of accounts receivable, inventories and other current assets, in each case determined in accordance with GAAP using accounting policies and procedures consistent with those applied in the preparation of the Applicable Amount Schedule, excluding cash and cash equivalents, deferred Tax assets, Tax refunds and credits to which Parent is entitled under this Agreement, and inter-company receivables, and  Current Liabilities  means the sum of accounts payable (excluding reclassified outstanding checks), accrued compensation and benefits, other accrued expenses and current installments of capital lease obligations, in each case determined in accordance with GAAP applying accounting policies and procedures consistent with those applied in the preparation of the Applicable Amount Schedule, excluding deferred tax liabilities, Parent Taxes, Transfer Taxes, and inter-company payables but, in the case of the Preliminary Closing Statement and the Closing Statement only, including reclassified outstanding checks as a separate line item. For purposes of determining the Applicable Amount, all Tax assets and Tax liabilities relating to the Coop or any dividend from the Coop shall be disregarded except that if the Closing occurs on or after September 15, 2007, Current Liabilities shall include any unpaid Taxes (other than Parent Taxes) resulting from the 2006 Coop Dividend.  Applicable Amount Schedule  means the Schedule of the Applicable Amount as of April 28, 2007 derived from the Interim Financial Statements and attached hereto and prepared in accordance with GAAP using accounting policies and procedures consistent with those utilized in the preparation of the Financial Statements.  Affiliate  shall mean, with respect to any Person, any other Person that directly, or through one or more intermediaries, controls or is controlled by or is under common control with such Person; provided that, from and after the Closing, (i) none of the Transferred Companies or their respective Subsidiaries shall be considered an Affiliate of Parent or Sellers or any of Parents or Sellers Affiliates and (ii) none of Parent or Sellers or any of Parents or Sellers Affiliates shall be considered an Affiliate of any Transferred Company or its Subsidiaries. For purposes of this Agreement, control shall mean, as to any Person, the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting securities, by contract or otherwise (and the terms controlled by and under common control with shall have correlative meanings).  Ancillary Agreements  shall mean the Transition Services Agreement in the form attached as Exhibit A, the Employee Benefits Transition Agreement in the form attached as Exhibit B, the Distribution Services Strategic Purchase Agreement in the form attached as Exhibit C, the Private Label Products License Agreement in the form attached as Exhibit D, and a royalty-free license agreement as necessary to support the Distribution Services Strategic Purchase Agreement that will be mutually agreed by the Parties prior to the Closing (the  License Agreement ).  Benefit Plan  shall mean any employee benefit plan, as defined in Section 3(3) of ERISA, profit-sharing, bonus, stock option, stock purchase, stock ownership, pension, retirement, severance, deferred compensation, excess benefit, supplemental unemployment, post-retirement medical or life insurance, welfare, incentive, sick leave, long-term disability, medical, hospitalization, life insurance, other insurance or employee benefit plan, policy or program (in each case, other than a Multiemployer Plan or an Employment Agreement) maintained or contributed to by Parent or its Subsidiaries for the benefit of any Transferred Company Employees or Former Transferred Company Employees with respect to service as an employee of any Transferred Company or its Subsidiaries.  Business  shall mean the business of the Transferred Companies and their respective Subsidiaries as conducted on the date hereof and as of the Closing Date. -2-  Business Day  shall mean any day that is not a Saturday, a Sunday or other day on which commercial banks in the City of New York, New York or Atlanta, Georgia are required or authorized by Law to be closed.  Business Intellectual Property  means all Intellectual Property Rights owned by a Transferred Company or its Subsidiaries.  Closing Statement  means a statement of the Applicable Amount as of the end of the Business Day immediately prior to the Closing and prepared in accordance with GAAP using accounting policies and procedures consistent with those utilized in the preparation of the Applicable Amount Schedule.  Code  shall mean the U.S. Internal Revenue Code of 1986, as amended.  Combined Tax Return  shall mean a Tax Return that includes at least one member of the Parent Group, on the one hand, and at least one Transferred Company or a Subsidiary of any Transferred Company, on the other hand (but not, for the absence of doubt, any Tax Return relating to a period, or portion thereof, prior to the direct or indirect acquisition of such Transferred Company or Subsidiary thereof by Parent).  Company Intellectual Property  means Business Intellectual Property, Transferred IP and Third Party IP.  Competition Act  shall mean the Competition Act (Canada) and the regulations thereto.  Confidentiality Agreements  shall mean (i) the confidentiality agreement, dated as of March 18, 2007, by and between Parent and Bain Capital Partners, LLC, (ii) the confidentiality agreement, dated as of March 18, 2007, by and between Parent and Carlyle Investment Management L.L.C. and (iii) the confidentiality agreement, dated as of March 18, 2007, by and between Parent and Clayton, Dubilier & Rice, Inc.  Contract  shall mean any written agreement, contract, obligation or undertaking.  Coop shall mean HD Supply Support Services, Inc., a Delaware corporation.  Debt  means, with respect to any Person, (i) all obligations of such Person to third parties for borrowed money, (ii) all obligations of such Person to third parties evidenced by bonds, debentures, notes or similar instruments (including that certain promissory note issued by White Cap Construction Supply Inc. to Greenwald Industrial Products Co., Inc., in the original principal amount of $7 million), (iii) all obligations of such Person under any deferred purchase price arrangements, and (iv) the net liability under interest rate, currency or commodity derivatives or hedging transactions. Debt does not include (w) any indebtedness entered into in connection with the Closing; (x) any guarantees or arrangements having the economic effect of a guarantee; or (y) lease obligations of such Person required by GAAP to be capitalized on the books and records of such Person. For the avoidance of doubt, obligations of the Transferred Companies and their Subsidiaries to each other or to Parent or any of Parent's Affiliates shall not be considered Debt. -3-  EBTA  means the Employee Benefits Transition Agreement referenced above as an Ancillary Agreement.  Employment Agreement  shall mean a Contract between Parent, any Transferred Company or any of their respective Subsidiaries, on the one hand, and any Transferred Company Employee or Former Transferred Company Employee, on the other hand, pursuant to which any Transferred Company has any actual or contingent liability or obligation to provide compensation and/or benefits in consideration for past, present or future services, but excluding any equity compensation agreement under the equity compensation plans of Parent and its Affiliates.  Environmental Laws  shall mean any Law relating to releases, discharges, emissions or disposals to air, water, land or groundwater of Hazardous Materials; to the use, handling, transport, release or disposal of polychlorinated biphenyls, asbestos or urea formaldehyde or any other Hazardous Material; to the treatment, storage, disposal, management or remediation of Hazardous Materials, including the Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C. 9601, et seq . ( CERCLA ), the Resource Conservation and Recovery Act, 42 U.S.C. 6901, et seq . ( RCRA ), the Toxic Substances Control Act, 15 U.S.C. 2601, et seq . ( TSCA ), the Occupational, Safety and Health Act, 29 U.S.C. 651, et seq ., the Clean Air Act, 42 U.S.C. 7401, et seq ., the Federal Water Pollution Control Act, 33 U.S.C. 1251, et seq ., the Safe Drinking Water Act, 42 U.S.C. 300f, et seq ., the Hazardous Materials Transportation Act, 49 U.S.C. 1802 et seq . ( HMTA ), and the Emergency Planning and Community Right to Know Act, 42 U.S.C. 11001 et seq . ( EPCRA ), and other comparable foreign, state and local laws and all rules, regulations and guidance documents promulgated pursuant thereto or published thereunder, as in effect on the closing date.  ERISA  shall mean the Employee Retirement Income Security Act of 1974, as amended.  ERISA Affiliate  shall mean, with respect to any entity, trade or business, any other entity, trade or business that is, or was at the relevant time, a member of a group described in Section 414(b), (c), (m) or (o) of the Code or Section 4001(b)(1) of ERISA that includes or included the first entity, trade or business, or that is, or was at the relevant time, a member of the same controlled group as the first entity, trade or business pursuant to Section 4001(a)(14) of ERISA.  Former Transferred Company Employee  shall mean an individual who is not a current employee of Parent and its Affiliates but who was, at any time before the Closing, employed by the businesses conducted by the Transferred Companies or their Subsidiaries or their predecessors.  GAAP  shall mean generally accepted accounting principles in the United States as in effect at the time the Financial Statements were prepared.  Governmental Entity  shall mean any court, tribunal, administrative agency, commission or other governmental authority, body or instrumentality, or any federal, state, local, domestic or foreign governmental or regulatory authority. -4-  Hazardous Materials  shall mean each and every element, compound, chemical mixture, contaminant, pollutant, material, waste or other substance which is defined, determined or identified as or has the potential to be hazardous or toxic under Environmental Laws or the release of which is regulated under Environmental Laws. Without limiting the generality of the foregoing, the term includes: hazardous substances as defined in CERCLA; extremely hazardous substances as defined in EPCRA; hazardous waste as defined in RCRA; hazardous materials as defined in HMTA; chemical substance or mixture as defined in TSCA; crude oil, petroleum products or any fraction thereof; radioactive materials including source, byproduct or special nuclear materials; asbestos or asbestos-containing materials; chlorinated fluorocarbons; and radon.  HSR Act  shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and the rules and regulations promulgated thereunder.  Income Tax  shall mean any federal, state, local, or foreign Tax based upon or measured by net income (but not any gross income Tax and not any withholding Tax) together with any interest or penalties imposed with respect thereto.  Intellectual Property Right  shall mean any U.S., foreign or multinational intellectual property, including any trademark, service mark, trade name, mask work, domain name, patent, Trade Secret, Software, copyright (including any registrations or applications for registration of any of the foregoing) or any other type of intellectual property right arising under the Laws of any country or jurisdiction.  Law  shall mean any federal, state, local or foreign law, statute, ordinance, rule, regulation, judgment, code, Order, injunction, arbitration award, agency requirement, license or permit of any Governmental Entity.  Liens  shall mean all liens, pledges, mortgages, leases, charges, claims, security interests, purchase agreements, options, restrictions on transfer or other encumbrances.  Losses  shall mean all losses, costs, interest, charges, expenses (including reasonable attorneys fees), obligations, Taxes, liabilities, settlement payments, awards, injunctions, Orders, rulings, Liens, dues, judgments, Actions, fines, penalties, damages, demands, claims, assessments or deficiencies.  Marketing Period  shall mean the first period of 20 consecutive Business Days after the date hereof throughout which (i) Purchaser shall have the Required Information from Parent and (ii) the conditions set forth in Section 8.1 shall be satisfied and nothing has occurred and no condition exists that would cause any of the conditions set forth in Section 8.2(a) or Section 8.2(b) to fail to be satisfied assuming the Closing were to be scheduled for any time during such 20 consecutive Business Day period; provided that if the Marketing Period does not end prior to August 10, 2007, then the Marketing Period will be deemed not to commence earlier than September 4, 2007.  Material Adverse Effect  shall mean any event, change, circumstance or effect that individually or in the aggregate has had or would reasonably be expected to have a -5- materially adverse effect on the business, assets, results of operations or financial condition of the Transferred Companies and their Subsidiaries or the Business, taken as a whole; provided , however , that no event, change, circumstance or effect arising out of or in connection with or resulting from any of the following shall be deemed by itself or by themselves, either alone or in combination, to constitute or contribute to a Material Adverse Effect: (i) changes affecting any or all of the wholesale distribution industries for construction, infrastructure, maintenance, or repair or remodel products generally; (ii) changes affecting the U.S. or Canadian housing or remodeling markets generally; (iii) seasonal fluctuations in the Business; (iv) general political, economic or business conditions or changes therein(including the commencement, continuation or escalation of a war, material armedhostilities or other material international or national calamity or acts of terrorism orearthquakes, hurricanes, other natural disasters or acts of God); (v) general financial or capital market conditions, including interest rates orcurrency exchange rates, or changes therein; (vi) any changes in applicable Law, rules, regulations, or GAAP or otheraccounting standards, or authoritative interpretations thereof, from and after the date of this Agreement; (vii) the announcement of the potential sale of the Business; the negotiation,execution, announcement, existence or performance of this Agreement or the transactionscontemplated by this Agreement; the consummation of the transactions contemplated by this Agreement; or changes or actions resulting from any of the foregoing ( provided that,solely with respect to the representations and warranties set forth in Section 3.4 , the exceptions set forth in this clause (vii) shall not apply); (viii) any action or omission required pursuant to the terms of this Agreement, or pursuant to the express written request of Purchaser, or any action otherwise taken by Purchaser or any of its Affiliates; or (ix) any failure of Parent, the Transferred Companies and their respectiveSubsidiaries or the Business to meet financial projections or any estimates of revenues orearnings; provided that the exception in this clause (ix) shall not prevent or otherwise affect a determination that any change or effect underlying such failure has resulted in, orcontributed to, a Material Adverse Effect so long as it is not excluded by clauses (i) through (viii) above; and provided further that in the case of the foregoing clauses (i), (ii), (iv) and (v), except to the extent such event, change, circumstance or effect materially disproportionately impacts the Transferred Companies and their Subsidiaries or the Business (taken as a whole) relative to other companies in the industries in which any Transferred Company or its Subsidiaries operates. -6-  Multiemployer Plan  shall mean any multiemployer plan within the meaning of Section 3(37) of ERISA.  Parent Benefit Plan  shall mean each Benefit Plan other than a Transferred Company Benefit Plan.  Parent Group  shall mean Parent and its Subsidiaries (other than any Transferred Company and any Subsidiary of a Transferred Company).  Parent Group Health Plan  shall mean the benefit programs under the Parents Group Benefits Plan providing health, medical, prescription drug, dental and vision benefits other than through a Section 125 health care flexible spending account.  Permitted Liens  shall mean the following Liens: (a) Liens expressly disclosed on the Financial Statements; (b) Liens for Taxes, assessments or other governmental charges or levies that are not yet due or payable or that are being contested in good faith by appropriate proceedings for which adequate reserves have been established; (c) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics, materialmen, workmen, repairmen and other Liens imposed by Law and on a basis consistent with past practice and in the ordinary course of business of the Transferred Companies and their respective Subsidiaries; (d) Liens incurred or deposits made in the ordinary course of business and on a basis consistent with past practice in connection with workers compensation, unemployment insurance or other types of social security; (e) Liens incurred in the ordinary course of business and on a basis consistent with past practice securing obligations or liabilities that are not material to the Transferred Companies or their respective Subsidiaries or the Shares; (f) defects or imperfections of title, easements, declarations, covenants, rights-of-way, restrictions and other similar encumbrances affecting title to real estate; (g) Liens not created by Parent or any of its Subsidiaries that affect the underlying fee or superior leasehold interest of any real property leased by the Transferred Companies or their Subsidiaries, including master leases or ground leases; (h) zoning ordinances, variances, conditional use permits and similar regulations, permits, approvals and conditions; and (i) any set of facts that an accurate up-to-date survey would show; provided , however that any item described in clauses (e) and (i) of this paragraph is only to be considered a Permitted Lien if it does not materially interfere with the ordinary conduct of the Business conducted on the affected real property.  Person  shall mean an individual, partnership (general or limited), corporation, limited liability company, joint venture, association or other form of business organization (whether or not regarded as a legal entity under applicable law), trust or other entity or organization, including a Governmental Entity.  Post-Closing Period  shall mean any taxable period (or portion of any Straddle Period) beginning after the Closing Date.  Pre-Closing Period  shall mean any taxable period (or portion of any Straddle Period) ending on or prior to the Closing Date. -7-  Preliminary Statement  means a statement setting forth Parents good faith estimate of the Applicable Amount as of the end of the Business Day immediately prior to Closing and prepared in accordance with GAAP using accounting policies and procedures consistent with those utilized in the preparation of the Applicable Amount Schedule.  Prime Rate  shall mean the average of the daily Prime Rate (expressed as a rate per annum) published in The Wall Street Journal for each of the days in the applicable period.  Private Label Sales Tax Refund  shall mean any sales, use, goods and services or similar Tax refund or credit of any Transferred Company or any Subsidiary of a Transferred Company relating to bad debts in connection with the Private Label Credit Card.  Securities Act  shall mean the U.S. Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder.  Software  means all computer software, including but not limited to, application software, system software and firmware, including all source code and object code versions thereof, in any and all forms and media, and all related documentation.  Straddle Period  shall mean any taxable period that begins on or before the Closing Date and ends after the Closing Date.  Subsidiary  shall mean, with respect to any Person, any corporation, entity or other organization whether incorporated or unincorporated, of which (i) such first Person directly or indirectly owns or controls at least a majority of the securities or other interests having by their terms ordinary voting power to elect a majority of the board of directors or others performing similar functions or (ii) such first Person is a general partner or managing member.  Supply Canada  shall mean HD Supply Canada, Inc.  Target Applicable Amount  means $2,145,000,000.  Tax  shall mean any tax of any kind, including any federal, state, local or foreign income, profits, license, severance, occupation, windfall profits, capital gains, capital stock, transfer, registration, social security (or similar), production, franchise, gross receipts, customs, duties, profits, unemployment, disability, payroll, sales, employment, use, property, excise, value added, estimated, stamp, alternative or add-on minimum, environmental or withholding tax, and any other duty or assessment, escheat obligation or governmental charge, together with all interest, penalties and additions imposed with respect to such amounts.  Tax Claim  shall mean any claim with respect to Taxes made by any taxing authority that, if pursued successfully, would reasonably be expected to serve as the basis for a claim for indemnification under Article VII hereof.  Tax Proceeding  shall mean any audit, examination, contest, litigation or other proceeding with or against any taxing authority. -8-  Tax Return  shall mean any return, declaration, report, claim for refund or information return or statement filed or required to be filed with any taxing authority relating to Taxes, including any schedule or attachment thereto, and including any amendment thereof.  Third Party IP  means Intellectual Property Rights used by or for the benefit of the Business that are neither owned by a Transferred Company or its Subsidiaries nor are Transferred IP.  Trade Secrets  means all inventions, processes, designs, formulae, trade secrets, know-how, ideas, research and development, data, databases and confidential information.  Transferred Company Benefit Plan  shall mean (i) any Benefit Plan solely sponsored or maintained by any Transferred Company or its Subsidiaries, and (ii) any Benefit Plan identified as a Transferred Company Benefit Plan on Section 3.11(a) of the Parent Disclosure Schedule.  Transferred Company Employee  shall mean an individual who is, immediately before the Closing, employed by any of the Transferred Companies or their respective Subsidiaries (including any employees on short-term or long-term disability or other leaves of absence).  Transferred IP  shall mean the Intellectual Property Rights set forth on Section 5.11(a) of the Parent Disclosure Schedule.  Welfare Benefits  shall mean the types of benefits described in Section 3(1) of ERISA (whether or not covered by ERISA).  Welfare Plan  shall mean any employee welfare benefit plan within the meaning of Section 3(1) of ERISA, any short-term disability program classified as a payroll practice, any group health plan within the meaning of Code Section 105, any cafeteria plan within the meaning of Code Section 125, any dependent care assistance program within the meaning of Code Section 129, any adoption assistance plan within the meaning of Code Section 137, any tuition assistance plan within the meaning of Code Section 127, and any qualified transportation plan within the meaning of Code Section 132 other than any severance plan.  Withdrawal Liability  shall mean liability to a Multiemployer Plan as a result of a complete or partial withdrawal from such Multiemployer Plan, as those terms are defined in Part I of Subtitle E of Title IV of ERISA. Other Definitions . The following terms shall have the meanings defined in the Section indicated: 2006 Coop Dividend Section 7.10 2007 Coop Dividend Section 7.10 Adjusted Closing Statement Section 2.4(d) Agreement Preamble Allocation Section 7.16 Cash Equity Section 4.4(b) -9- Closing Section 2.1 Closing Date Section 2.3 Commitment Letters Section 4.4(b) Debt Commitment Letter Section 4.4(a) Debt Financing Section 4.4(a) Equity Commitment Letters Section 4.4(b) Equity Investors Section 4.4(b) Financial Statements Section 3.6(a) Financing Section 4.4(b) FSA Covered Employees Section 6.2(g) Guarantee Section 4.4(g) Guaranteed Lease Section 5.9(c) Indemnified Guarantees Section 5.9(a) Indemnified Parties Section 10.1 Indemnifying Party Section 10.3 Interim Financial Statements Section 3.6(a) IP Seller Preamble Leased Real Property Section 3.12(b) Lenders Section 4.4(a) Marked Materials Section 5.18(a) Material Contracts Section 3.15(a) Neutral Auditors Section 2.4(d) Order Section 8.1(d) Outside Date Section 9.1(b)(1) Owned Real Property Section 3.12(a) Parent Preamble Parent Disclosure Schedule Article III Parents Flex Plan Section 6.2(g) Parent Indemnified Parties Section 10.1 Parent Taxes Section 7.1 Pre-Closing Bonus Section 6.1(c) Pre-Closing Bonus Spreadsheet Section 6.1(c) Private Label Credit Card Section 5.8(b) Purchase Price Section 2.2 Purchaser Preamble Purchaser Disclosure Schedule Article IV Purchaser Indemnified Parties Section 10.2 Purchaser Material Adverse Effect Section 4.1 Purchasers Flex Plan Section 6.2(g) Resolution Period Section 2.4(d) Restricted Employee Section 5.15 Retention Arrangements Section 6.1(b) Retention Payments Section 6.1(b) Retention Spreadsheet Section 6.1(b) Sale Section 2.1 Seller Intellectual Property Section 5.12(d) -10- Sellers Preamble Shares Recitals Solvent Section 4.6 Subsequent Loss Section 7.5(c) Substituted Guarantees Section 5.9(b) Tax Arbiter Section 7.4(c) Termination Fee Section 9.3(b) Transfer of Intellectual Property Rights Section 5.12(a) Transfer Taxes Section 7.14 Transferred Account Balances Section 6.2(g) Transferred Company Recitals Transferred Company Permits Section 3.10 ARTICLE II THE SALE Sale and Purchase of Shares . Upon the terms and subject to the conditions set forth in this Agreement, at the closing of the transactions contemplated by this Agreement (the  Closing ), the Sellers shall (and Parent shall cause the Sellers to) transfer, convey, assign and deliver to Purchaser, and Purchaser shall purchase and acquire from the Sellers, the Shares and all of the Sellers and their applicable Subsidiaries right, title and interest in and to the Transferred IP (the  Sale ). Purchase Price . In consideration for the Shares and the Transferred IP, at the Closing, Purchaser shall pay to Parent, who shall receive such amount on behalf of the Sellers and the IP Seller, respectively, an aggregate of $10,325,000,000 in cash (the  Purchase Price ), subject to adjustment as provided in Section 2.4(b) and Section 2.5(f) . Closing . (a) The Closing shall take place at the offices of Debevoise & Plimpton LLP, 919 Third Avenue, New York, New York 10022, at 10:00 a.m., New York time, on the later of (a) the third Business Day following the satisfaction or waiver of the conditions set forth in Article VIII (other than those conditions that by their nature are to be satisfied or waived at the Closing, but subject to the satisfaction or waiver of those conditions) (the  Satisfaction Date ), and (b) August 16, 2007, or at such other place, time or date as may be mutually agreed upon in writing by Parent, the Sellers and Purchaser; provided that, if the Required Information shall not have been delivered to Purchaser to Purchasers reasonable satisfaction on or prior to Noon Eastern Daylight Time on July 16, 2007, then if the Marketing Period shall not have ended by the Satisfaction Date, the Closing shall occur on the date following the Satisfaction Date that is the earliest to occur of (i) a date during the Marketing Period to be specified by Purchaser on no less than three Business Days notice to Parent, (ii) the final day of the Marketing Period and (iii) if the Required Information shall have been delivered to Purchaser to Purchasers reasonable satisfaction pursuant to Section 5.3(e) at least 20 Business Days prior to the Outside Date, the Outside Date. The  Closing Date  shall be the date upon which the Closing occurs. -11- (b) At the Closing: The Sellers shall deliver to Purchaser, free and clear of any Liens, (i) to the extent that such Shares are in certificate form, certificates evidencing the Shares, duly endorsed in blank or with stock powers duly executed in blank, or (ii) to the extent that such Shares are not in certificate form, stock powers or other instruments of transfer duly executed in blank, and in each case with any required stock transfer stamps affixed thereto; Purchaser shall pay to Parent on behalf of the Sellers, by wire transfer, to an account or accounts designated by Parent prior to the Closing, immediately available funds in an amount equal to the Purchase Price; Parent shall (or shall cause its applicable Affiliates to), and Purchaser shall (or shall cause its applicable Affiliates to), enter into each of the Ancillary Agreements to which Parent, Purchaser or such Affiliate thereof is a party; and The Sellers shall deliver or cause their Affiliates to deliver to Purchaser all assignments, certificates and other documents required to assign exclusive ownership of the Transferred IP to Purchaser or its designees. Preliminary Statement . (a) Parent shall deliver to Purchaser the Preliminary Statement no later than five Business Days prior to the Closing. (b) Subject to Section 2.5(f) , the Purchase Price to be paid by Purchaser at the Closing shall be (i) increased dollar for dollar by the amount by which the Applicable Amount as shown on the Preliminary Statement exceeds the Target Applicable Amount or (ii) decreased dollar for dollar by the amount by which the Applicable Amount as shown on the Preliminary Statement is less than the Target Applicable Amount. Closing Statement . (a) As promptly as practicable but no later than ninety (90) days after the Closing Date, Purchaser will cause to be prepared and delivered to Parent the Closing Statement and all schedules and workpapers related thereto. (b) No fact or event, including any market or business development, occurring after the Closing Date, and no change in GAAP or Law after the date hereof shall be taken into consideration in the determination of the Closing Statement. (c) If Parent disagrees with Purchasers calculation of the Applicable Amount, Parent may, within 90 days after delivery of the Closing Statement and related schedules and workpapers, deliver a notice to Purchaser disagreeing with Purchaser's calculation of the Applicable Amount and setting forth Parents calculation of such disputed items Any such notice of disagreement shall specify those items or amounts as to which Parent disagrees and the basis for such disagreement. -12- (d) If Parent delivers a notice of disagreement pursuant to Section 2.5(c) , Purchaser and Parent shall, during the thirty (30) days following such delivery (the  Resolution Period ), use their reasonable best efforts to reach agreement on the disputed items or amounts. If at the conclusion of the Resolution Period there are any amounts remaining in dispute, then all amounts remaining in dispute may at any time thereafter be submitted to Ernst & Young (the  Neutral Auditors ) no later than the 15th day after the expiration of the Resolution Period. If Ernst & Young is unwilling or unable to serve as the Neutral Auditors and Parent and Purchaser are unable to agree on the Neutral Auditors by the 15th after the expiration of the Resolution Period, then Parent and Purchaser shall each have the right to request the American Arbitration Association to appoint the Neutral Arbitrators who in any event shall not be the current auditors of Parent, which appointment shall be final, binding and conclusive on the parties hereto. Each party agrees to execute, if requested by the Neutral Auditors, a reasonable engagement letter. All fees and expenses relating to the work, if any, to be performed by the Neutral Auditors shall be borne equally by Parent and Purchaser. The Neutral Auditors shall act as an arbitrator to determine, based solely on presentations by Parent and Purchaser, and not by independent review, only those issues still in dispute. The Neutral Auditors determination of any disputed amount shall not be higher than the highest amount proposed by either party or lower than the lowest amount proposed by either party. The Neutral Auditors determination shall be made within forty-five (45) days of their selection, shall be set forth in a written statement delivered to Parent and Purchaser and shall be final, binding and conclusive. The term  Adjusted Closing Statement , as used herein, shall mean (i) the definitive Closing Statement delivered to Parent by Purchaser if Parent does not object within ninety (90) days after such delivery in accordance with Section 2.5(c) , (ii) the definitive Closing Statement agreed by Purchaser and Parent or (iii) the definitive Closing Statement resulting from the determinations made by the Neutral Auditors in accordance with this Section 2.5(d) (in addition to those items theretofore agreed to by Parent and Purchaser). (e) During the preparation of the Closing Statement and the period of any dispute within the contemplation of this Section 2.5 , Purchaser shall cause the Transferred Companies and their Subsidiaries to, and Parent shall and shall cause its Subsidiaries to, (i) provide each other with full access during normal business hours to the books, records, facilities, accountants, audit work papers, consultants, and personnel of the Purchaser, the Transferred Companies and their Subsidiaries, on the one hand, and of Parent and its Subsidiaries, on the other hand, to the extent necessary or useful for the preparation of the Closing Statement; and (ii) cooperate fully with each other in good faith to arrive at a final determination of the Closing Statement, including the provision on a timely basis of all information reasonably requested by the other party and necessary or useful in preparing the Closing Statement. (f) Upon the completion of the Adjusted Closing Statement, the Purchase Price shall be (i) increased dollar for dollar by the amount by which the Applicable Amount shown on the Adjusted Closing Statement exceeds the Applicable Amount shown on the Preliminary Statement and (ii) decreased dollar for dollar by the amount by which the Applicable Amount shown on the Adjusted Closing Statement is less than the Applicable Amount shown on the Preliminary Statement. Any adjustments to the Purchase Price, which are made pursuant to this Section 2.5(f) shall bear interest at the Prime Rate from (and including) the Closing Date to (and including) the date of such payment. Any adjustments to the Purchase Price made pursuant -13- to this Section 2.5(f) and the interest thereon shall be paid by wire transfer in immediately available funds to an account specified by the party to whom such payment is owed within five (5) Business Days after the Adjusted Closing Statement is agreed or deemed to have been agreed to by Purchaser and Parent or the written statement of the Neutral Auditors setting forth their determination regarding any remaining items in dispute is delivered to Parent and Purchaser. ARTICLE III REPRESENTATIONS AND WARRANTIES OF PARENT, THE SELLERS AND THE IP SELLER Except as set forth in the corresponding Section of the disclosure schedule (subject to Section 11.2(d) ) delivered to Purchaser by Parent prior to the execution of this Agreement (the  Parent Disclosure Schedule ), Parent, the Sellers and the IP Seller represent and warrant to Purchaser as follows: Organization and Qualification; Subsidiaries . Each of Parent, the Sellers, the IP Seller and each Transferred Company and each Subsidiary thereof is a corporation or other legal entity duly organized, validly existing and in good standing under the Laws of the jurisdiction of its organization and each Transferred Company and each Subsidiary thereof has all requisite corporate or other organizational power and authority to own, lease and operate its properties and assets and to carry on its businesses as now being conducted. Each Transferred Company and each Subsidiary thereof is qualified to do business and is in good standing as a foreign corporation in each jurisdiction where the ownership, leasing or operation of its properties or assets or conduct of its business requires such qualification, except where the failure to be so qualified or in good standing would not have a Material Adverse Effect. Section 3.1 of the Parent Disclosure Schedule sets forth a list of each Transferred Companys Subsidiaries. Capitalization of the Transferred Companies . (a) The Shares are duly authorized, validly issued, fully paid and nonassessable and are owned by the Sellers, free and clear of all Liens and have not been issued in violation of any preemptive or similar rights. Upon delivery of and payment for the Shares at the Closing, Purchaser will acquire good and valid title to the Shares, free and clear of any Liens other than Liens imposed in connection with the Financing or as a result of any action by Purchaser or its Affiliates. Except for the Shares, any interest held by a Transferred Company or as set forth in Section 3.2(a) of the Parent Disclosure Schedule, there are no shares of common stock, preferred stock or other equity interests of any Transferred Company or its Subsidiaries authorized, reserved, issued or outstanding, and there are no preemptive or other outstanding rights, subscriptions, options, warrants, stock appreciation rights, redemption rights, repurchase rights, convertible, exercisable, or exchangeable securities or other agreements, arrangements or commitments of any character relating to the issued or unissued share capital or other ownership interest in any of the Transferred Companies or their respective Subsidiaries or any other securities or obligations convertible or exchangeable into or exercisable for, or giving any Person a right to subscribe for or acquire, any securities or other equity interests of any Transferred Company or any Subsidiary thereof, and no securities or other equity interests evidencing such rights are authorized, issued or outstanding. None of the Transferred Companies or their respective Subsidiaries has any -14- outstanding bonds, debentures, notes or other obligations which provide the holders thereof the right to vote (or are convertible or exchangeable into or exercisable for securities having the right to vote) with the stockholders or holders of equity interests of such Transferred Company or its Subsidiaries on any matter. (b) There are no voting trusts, stockholders agreements, proxies or other Contracts in effect with respect to the voting or transfer of the Shares or any equity interests in any Transferred Company or any Subsidiary thereof. (c) Except as set forth in Section 3.1(c) of the Parent Disclosure Schedule, no Transferred Company or Subsidiary thereof owns, directly or indirectly, any equity or voting interest in, or otherwise controls, any other Person and has no agreement or commitment to acquire any such interest. (d) The jurisdiction of organization of each Transferred Company and each Subsidiary thereof, and for each such Transferred Company and each Subsidiary thereof the number of outstanding shares of capital stock or other equity interests in or voting securities of each class and the name of and number of shares or other equity interests in or voting securities owned by each holder, are identified in Section 3.2(d) of the Parent Disclosure Schedule. Authority . Parent, the Sellers and the IP Seller have all necessary corporate power and authority, and each has taken all corporate action necessary, to execute, deliver and perform this Agreement and the Ancillary Agreements to which it will be a party and to consummate the transactions contemplated by this Agreement and the Ancillary Agreements to which it will be a party in accordance with the terms of this Agreement and the Ancillary Agreements to which it will be a party. This Agreement has been, and when executed and delivered at the Closing each of the Ancillary Agreements shall be, duly and validly executed and delivered by Parent, the Sellers and the IP Seller, and, assuming the due authorization, execution and delivery of this Agreement and such Ancillary Agreements by Purchaser, constitutes, and in the case of the Ancillary Agreements shall constitute, a valid, legal and binding agreement of Parent, the Sellers and the IP Seller (in the case of the Ancillary Agreements to the extent Parent, the Sellers or IP Seller is a party thereto), enforceable against Parent, the Sellers and the IP Seller in accordance with its terms (in the case of the Ancillary Agreements to the extent Parent, the Sellers or IP Seller is a party thereto), subject to the effect of any applicable Laws relating to bankruptcy, reorganization, insolvency, moratorium, fraudulent conveyance or preferential transfers, or similar Laws relating to or affecting creditors rights generally and subject, as to enforceability, to the effect of general principles of equity (regardless of whether such enforceability is considered in a proceeding at equity or at law). Consents and Approvals; No Violations . No filing with or notice to, and no permit, authorization, registration, consent or approval of, any Governmental Entity is required on the part of Parent, the Sellers and the IP Seller for the execution, delivery and performance by Parent, the Sellers, the IP Seller or their applicable Affiliates of this Agreement or the Ancillary Agreements or the consummation by Parent, the Sellers or the IP Seller of the transactions contemplated by this Agreement or the Ancillary Agreements, except (i) compliance with any applicable requirements of the HSR Act; (ii) compliance with any applicable requirements of the Competition Act; (iii) compliance with any state or federal licenses or -15- permits relating to the Business; or (iv) any such filings, notices, permits, authorizations, registrations, consents or approvals, the failure to make or obtain would not have a Material Adverse Effect. Assuming compliance with the items described in clauses (i) through (iv) of the preceding sentence, neither the execution, delivery and performance of this Agreement or the Ancillary Agreements by Parent, the Sellers, the IP Seller or their applicable Affiliates, nor the consummation by Parent, the Sellers, the IP Seller or their applicable Affiliates of the transactions contemplated by this Agreement or the Ancillary Agreements will (A) conflict with or result in any breach, violation or infringement of any provision of the respective articles of incorporation or by-laws (or similar governing documents) of Parent, the Sellers, the IP Seller or any of their Affiliates party to the Ancillary Agreements, or any Transferred Company or any Subsidiary thereof, (B) result in a breach, violation or infringement of, or constitute (with or without due notice or lapse of time or both) a default (or give rise to the creation of any Lien, except for Permitted Liens, or any right of termination, amendment, cancellation or acceleration) or require a consent of or other action by any Person under, any of the terms, conditions or provisions of any Contract, or (C) violate or infringe any Law applicable to any Transferred Company or any Subsidiary thereof or any of their respective properties, rights or assets, except in the case of (B) or (C) for breaches, violations, infringements, defaults, Liens or other rights or consents that would not have a Material Adverse Effect. No Default . No Transferred Company or Subsidiary thereof is in default or violation of any term, condition or provision of its articles of incorporation or by-laws (or similar governing documents), except for defaults or violations that would not have a Material Adverse Effect. Financial Statements; Liabilities . (a) Section 3.6 of the Parent Disclosure Schedule sets forth the following financial statements: (i) audited financial statements for the years ended January 28, 2007 and January 29, 2006 (the items referred to in clause (i), with any notes thereto, being herein collectively referred to as the  Financial Statements ); and (ii) unaudited interim financial statements for the three-month periods ended April 30, 2006 and April 29, 2007 (the items referred to in clause (ii), with any notes thereto, being herein collectively referred to as the  Interim Financial Statements ). The Financial Statements and the Interim Financial Statements have been prepared in accordance with GAAP applied on a consistent basis (except as may be noted therein), and present fairly, in all material respects, the combined financial position and the combined results of operations and cash flows of the Transferred Companies and their respective Subsidiaries as of the respective dates thereof or the periods then ended, except that the Interim Financial Statements do not include footnotes that would be required by GAAP. (b) There are no liabilities or obligations of the Transferred Companies or their respective Subsidiaries of any nature, whether or not accrued, contingent or otherwise, that would be required by GAAP to be reflected on, or disclosed in the footnotes to, a combined balance sheet of the Transferred Companies and their Subsidiaries, other than those that (i) are reflected or reserved against on, or disclosed in, the Financial Statements or are disclosed in Section 3.6(b) of the Parent Disclosure Schedule; (ii) have been incurred in the ordinary course of business of the Transferred Companies and their Subsidiaries since January 28, 2007; (iii) are permitted or expressly contemplated by this Agreement; (iv) have been discharged or paid off; or (v) would not have a Material Adverse Effect. -16- (c) The Transferred Companies and their respective Subsidiaries have devised and maintained systems of internal accounting controls with respect to the Business sufficient to provide reasonable assurances that (i) transactions are executed in accordance with managements general or specific authorization, (ii) transactions are recorded as necessary to permit the preparation of financial statements in conformity with GAAP and to maintain proper accountability for items, (iii) access to their property and assets is permitted only in accordance with managements general or specific authorization and (iv) the recorded accountability for items is compared with the actual levels at reasonable intervals and appropriate action is taken with respect to any differences. Absence of Certain Changes or Events . Since January 28, 2007, (i) there has not occurred any event, change, circumstance or effect that has had or would have a Material Adverse Effect and (ii) except as contemplated by this Agreement, Parent has conducted the Business in the ordinary course consistent with past practice. Litigation . As of the date of this Agreement, (i) there is no civil, criminal or administrative Action pending, or to the knowledge of Parent, threatened, against any Transferred Company or any Subsidiary thereof except as would not have a Material Adverse Effect, and (ii) no Transferred Company or Subsidiary thereof is subject to any outstanding Order, writ or injunction, except as would not have a Material Adverse Effect. Compliance with Laws . Excluding Environmental Laws and any Order issued by a Governmental Entity arising under Environmental Laws, none of the Transferred Companies or their respective Subsidiaries is, or has in the two years prior to the date hereof been, in violation of any Laws or Order issued by a Governmental Entity applicable to the conduct of the Business, except for violations the existence of which has not had, and would not have, a Material Adverse Effect. Permits . The Transferred Companies and their respective Subsidiaries hold all permits, licenses, certificates, variances, exemptions, orders and other authorizations, consents and approvals of all Governmental Entities necessary for or material to the conduct of the Business (the  Transferred Company Permits ), except for failures to hold such Transferred Company Permits that would not have a Material Adverse Effect. The Transferred Companies and their respective Subsidiaries are in compliance with the terms of the Transferred Company Permits, except where the failure to so comply would not have a Material Adverse Effect. Employee Benefit Matters . (a) Section 3.11(a) of the Parent Disclosure Schedule sets forth a list of each material Transferred Company Benefit Plan and material Employment Agreement. Parent has made available to Purchaser (i) each material Transferred Company Benefit Plan and, to the extent applicable, the most recent summary plan description, the two (2) most recent annual financial statements, the two (2) most recent Form 5500s, the most recent determination letter issued by the IRS and (ii) each Employment Agreement providing for annual compensation of more than $250,000. (b) No Transferred Company Benefit Plan is subject to Title IV of ERISA. -17- (c) No Transferred Company Benefit Plan provides retiree medical or other similar benefits (except as required under applicable Law). (d) Except as would not have a Material Adverse Effect, all Transferred Company Benefit Plans have been operated in accordance with their terms and in compliance with applicable Laws, including applicable provisions of ERISA and the Code. (e) Section 3.11(e) of the Parent Disclosure Schedule lists each Multiemployer Plan in which a Transferred Company Employee participates. No Transferred Company Employee participates in a plan that has two or more contributing sponsors at least two (2) of whom are not under common control, within the meaning of Section 4063 of ERISA. None of the Transferred Companies or their respective Subsidiaries or the ERISA Affiliates of any of the Transferred Companies or their respective Subsidiaries has incurred any Withdrawal Liability that has not been satisfied in full. (f) Neither the execution and delivery of this Agreement nor the consummation of the transactions contemplated by this Agreement will (either alone or in conjunction with any other event such as termination of employment) (i) result in any material payment following the Closing becoming due to any Transferred Company Employee under any Transferred Company Benefit Plan or Employment Agreement that would reasonably be expected to be a liability of the Transferred Companies or their respective Subsidiaries, (ii) materially increase any benefits otherwise payable under any Transferred Company Benefit Plan that would reasonably be expected to be a liability of the Transferred Companies or their respective Subsidiaries following the Closing or (iii) result in any acceleration of the time of payment, funding or vesting of any such benefits that would reasonably be expected to be a liability of the Transferred Companies or their respective Subsidiaries to any material extent. (g) Except as would not have a Material Adverse Effect, there are no pending or, to the knowledge of Parent, threatened, disputes, arbitrations, claims, investigations or suits involving a Transferred Company Benefit Plan (other than routine claims for benefits under such Benefit Plan). (h) Except as would not have a Material Adverse Effect, there is no (i) unfair labor practice, material labor dispute (other than routine individual grievances) or labor arbitration proceeding pending or, to the knowledge of Parent, threatened against the Transferred Companies or their respective Subsidiaries relating to any of their businesses, (ii) activity or proceeding by a labor union or representative thereof to organize any employees of the Transferred Companies or their respective Subsidiaries, or (iii) material lockouts, strikes, slowdowns, work stoppages or, to the knowledge of Parent, threats thereof by or with respect to such employees. Real Property . (a) Section 3.12(a) of the Parent Disclosure Schedule sets forth a complete and accurate, in all material respects, list of all of the real property owned by any Transferred Company or any Subsidiary thereof that is material to the operation of the Business (the  Owned Real Property ). The Transferred Companies and their respective Subsidiaries, as applicable, have good, valid and marketable fee simple title to all Owned Real Property, free and clear of all Liens, except Permitted Liens. Neither Parent nor its Subsidiaries -18- have received written notice of any, and to Parents knowledge, there is no, default under any restrictive covenants affecting the Owned Real Property and there has not occurred any event that with the lapse of time or the giving of notice or both would constitute such a default under any such restrictive covenants, except as would not have a Material Adverse Effect. (b) Section 3.12(b) of the Parent Disclosure Schedule sets forth a complete and accurate, in all material respects, list of all of the real property leased by any Transferred Company or any Subsidiary thereof that is material to the operation of the Business (the  Leased Real Property ). The Transferred Companies and their respective Subsidiaries, as applicable, have a valid leasehold or subleasehold (as applicable) interest in all Leased Real Property, free and clear of all Liens, except Permitted Liens, and complete copies of such leases and subleases (including all material modifications and amendments thereto and waivers thereunder) have been made available to Purchaser. Further, (i) all leases and subleases for the Leased Real Property under which any Transferred Company or its Subsidiaries is a lessee or sublessee are in full force and effect and are enforceable in accordance with their respective terms, subject to the effect of any applicable Laws relating to bankruptcy, reorganization, insolvency, moratorium, fraudulent conveyance or preferential transfers, or similar Laws relating to or affecting creditors rights generally and subject, as to enforceability, to the effect of general principles of equity (regardless of whether such enforceability is considered in a proceeding in equity or at law), and (ii) neither Parent nor any of its Subsidiaries has received any written notice of any, and to the knowledge of Parent there is no, material default under any such lease or sublease affecting the Leased Real Property, except as in each of cases (i) and (ii) would not have a Material Adverse Effect. Taxes . (a) Except as would not result in a Material Adverse Effect: (i) all Tax Returns required to have been filed by, or with respect to any activities of, any Transferred Company or any Subsidiary thereof have been filed, and all Taxes shown to be due on such Tax Returns have been paid; (ii) all such Tax Returns were correct and complete; (iii) there is no action, suit, proceeding, investigation, audit or claim pending or threatened in writing with respect to any Taxes of the Transferred Companies or their respective Subsidiaries; (iv) none of the Transferred Companies nor their respective Subsidiaries (nor Parent as it relates to Taxes of the Transferred Companies or their Subsidiaries) has granted any extension or waiver of the statute of limitations applicable to any Tax Return, which period (after giving effect to any extension or waiver) has not yet expired; and (v) each of the Transferred Companies and their respective Subsidiaries has complied with all applicable Laws relating to the payment and withholding of Taxes and has duly and timely withheld and paid over to the appropriate Taxing Authorities all amounts required to be so withheld and paid over. (b) None of the Transferred Companies or their respective Subsidiaries has participated in any listed transaction within the meaning of Treasury Regulations Section 1.6011-4. None of the Transferred Companies or their Subsidiaries has constituted either a distributing corporation or a controlled corporation (within the meaning of Section 355(a)(1)(A) of the Code) in a distribution of stock qualifying for tax-free treatment under Section 355 of the Code within the past two (2) years. There are no material Income Taxes (taking into account, without limitation, any related foreign Tax credits under Section 960 of the Code) that would result for the Post-Closing Period from any inclusion under Section 951(a) of the Code (or any similar or corresponding provision of state or local Tax law) with respect to Supply Canada attributable to (A) subpart F income, within the meaning of -19- Section 952 of the Code (or any similar or corresponding provision of state or local Tax Law), received or accrued on or prior to the Closing Date or (B) the holding of United States property, within the meaning of Section 956 of the Code (or any similar or corresponding provision of state or local Tax Law), on or prior to the Closing Date. Since January 28, 2007, except as is consistent with past practice or as is required by law or pursuant to a Combined to Separate Change or a Cox LIFO Change, Parent has not made or changed any material Tax election, settled or compromised any material liability for Taxes, obtained any Tax ruling or materially amended any Tax Return, in each case, relating to any Transferred Company or any of their Subsidiaries if such action would have a material cost to the Purchaser Indemnified Parties after Closing. (c) It is agreed and understood that no representation or warranty is made by Parent in this Agreement in respect of Tax matters, other than the representations and warranties set forth in this Section 3.13 and Sections 3.6, 3.11, the second sentence of 3.12(a), the second sentence of 3.12(b), and 3.15 Environmental Matters . Except as would not have a Material Adverse Effect: (a) no Owned Real Property or Leased Real Property (including buildings and any other structures) has been contaminated with, or has had any release of, any Hazardous Material in such form or substance so as to create any liability for such Transferred Company or its Subsidiaries; (b) within the last three (3) years, none of Parent, the Sellers, nor any Transferred Company nor any Subsidiary thereof has received any notice, demand letter, Action, claim or request for information alleging any violation of, or liability of, such Transferred Company or Subsidiary thereof under any Environmental Law; and (c) no Transferred Company nor any Subsidiary thereof is subject to any Order, injunction or other agreement with any Governmental Entity or any third party relating to any Environmental Law. Material Contracts. (a) Section 3.15 of the Parent Disclosure Schedule sets forth as of the date hereof a true and complete list of the following Contracts (other than purchase orders and invoices) to which the Transferred Companies, their respective Subsidiaries or Parent or its Subsidiaries (other than the Transferred Companies or any Subsidiaries thereof) (to the extent applicable to the Business) is a party or is bound (the Contracts required to be listed on Section 3.15 of the Parent Disclosure Schedule, together with each Contract entered into after the date hereof that would otherwise be required to be listed on Section 3.15 of the Parent Disclosure Schedule, the  Material Contracts ): agreements relating to Debt in an amount in excess of $500,000; Contracts containing a minimum purchase requirement for Parent or its Subsidiaries (other than the Transferred Companies or any Subsidiaries thereof) (but related to the Business) or the Transferred Companies or their respective Subsidiaries to purchase during the 12-month period immediately following, or pursuant to which Parent or its Subsidiaries (other than the Transferred Companies or any Subsidiaries thereof) (but on behalf of the Business) or the Transferred Companies or their respective Subsidiaries have purchased during the 12-month period immediately preceding, January 28, 2007, in the aggregate, a minimum of $30 million of goods and/or services on an annual basis; -20- Contracts containing a minimum supply commitment for Parent or its Subsidiaries (other than the Transferred Companies or any Subsidiaries thereof) (but related to the Business) or the Transferred Companies or their respective Subsidiaries to sell during the 12-month period immediately following, or pursuant to which Parent or its Subsidiaries (other than the Transferred Companies or any Subsidiaries thereof) (but on behalf of the Business) or the Transferred Companies or their respective Subsidiaries have sold during the 12-month period immediately preceding, January 28, 2007, in the aggregate, a minimum of $30 million of goods and/or services on an annual basis; any Contract containing any future capital expenditure obligations of the Transferred Companies or their respective Subsidiaries (or otherwise relating to the Business) in excess of $5 million; any joint venture, partnership, limited liability company or other similar agreement involving co-investment between a Transferred Company or its Subsidiaries and a third party; any Contract relating to the acquisition or disposition of any business (whether by merger, sale of stock, sale of assets or otherwise) under which the Transferred Companies or their respective Subsidiaries will have obligations with respect to an earn out, contingent purchase price, or similar contingent payment obligation or a material indemnity obligation after the Closing; any Contract containing covenants restricting or limiting in any material respect the ability of the Transferred Companies or their respective Subsidiaries to compete in any business or with any Person or in any geographic area; and any collective bargaining agreement or other Contract with a labor union or other labor organization. (b) Each Material Contract is a legal, valid and binding obligation of a Transferred Company or one of its Subsidiaries, or Parent or its Subsidiaries (other than the Transferred Companies or any Subsidiaries thereof) (to the extent applicable to the Business), as applicable, and, to the knowledge of Parent, on each counterparty and is in full force and effect, and neither the Transferred Companies or their respective Subsidiaries, nor to the knowledge of Parent, any other party thereto, is in breach of or in default under (or is alleged to be in breach of or default under) the terms of, or has provided or received any notice of any intention to terminate, any such Material Contract, and no event has occurred that with notice or lapse of time or both would constitute such a breach or default thereunder by the Transferred Companies or their respective Subsidiaries or Parent or its Subsidiaries (other than the Transferred Companies or any Subsidiaries thereof), or, to the knowledge of Parent, any other party thereto, except for such failures to be valid, binding or in full force and effect and such breaches and defaults that have not had and would not have a Material Adverse Effect. Except in the case of any Material Contract which restricts the Parent or its Affiliates from disclosing its terms, complete copies of each Material Contract (including all modifications and amendments thereto and waivers thereunder) entered into prior to the date hereof have been made available to Purchaser. -21- Intellectual Property . (a) The Transferred Companies and their Subsidiaries own or are licensed to use, in each case free and clear of all Liens other than Permitted Liens, all material Company Intellectual Property used in or necessary for the conduct of the Business. (b) To the knowledge of Parent the conduct of the Business does not infringe, misappropriate or otherwise conflict with the Intellectual Property Rights of any Person, except for infringements or conflicts that would not have a Material Adverse Effect. To the knowledge of Parent, none of the material Business Intellectual Property or Transferred IP is being infringed or misappropriated. (c) (i) No Company Intellectual Property is subject to any outstanding judgment, injunction, Order or agreement materially restricting the use thereof by any Transferred Company or its Subsidiaries or the IP Seller or materially restricting the licensing thereof by any Transferred Company or its Subsidiaries or the IP Seller to any Person; and (ii) there are no claims pending or, to the knowledge of Parent, threatened against any Transferred Company, its Subsidiaries, Parent or the IP Seller, that any of the foregoing has infringed, misappropriated or otherwise violated, in any material respect, any Intellectual Property Right of any other Person, except as, in each of cases (i) and (ii), would not have a Material Adverse Effect. Intercompany Arrangements . Except for any arrangements, understandings or Contracts that are neither material in amount nor necessary for Purchaser to conduct the Business in all material respects as conducted prior to the date of this Agreement, and other than any arrangements, understandings or Contracts to provide the services that are to be provided on an interim basis in accordance with the Transition Services Agreement, Section 3.17 of the Parent Disclosure Schedule lists (a) all arrangements, understandings and Contracts between or among any Transferred Company or Subsidiary thereof, on the one hand, and (i) Parent or any Subsidiary of Parent (other than the Transferred Companies and their Subsidiaries) or (ii) any executive officer or director of Parent or any Subsidiary of Parent (other than any Benefit Plan or Employment Agreement), on the other hand and (b) any Contracts between or among Parent or its Subsidiaries (other than Transferred Companies) and any third parties under which any of the Transferred Companies receives benefits that are material to the Business. Brokers . Except for Lehman Brothers, Inc., whose fees and expenses will be paid by Parent, no broker, finder or investment banker is entitled to any brokerage, finders or other fee or commission in connection with the transactions contemplated by this Agreement based upon arrangements made by or on behalf of Parent. Sufficiency of Assets . At the Closing, the Transferred Companies and their respective Subsidiaries will, taking into account all of the Ancillary Agreements and the Transferred IP, own or have the right to use all of the assets, properties and rights necessary to conduct in all material respects the Business as conducted prior to the date hereof. Business Practices . To the knowledge of Parent, neither any Transferred Company or Subsidiary thereof nor (with respect to the Business) Parent or any of its Affiliates -22- (other than the Transferred Companies and their Subsidiaries), nor, to the knowledge of Parent, any of their respective directors, officers, agents, employees, representatives or any Person authorized to act on their behalf (in their capacities as such), has, in any material respect, during the past five years: (i) used any funds for unlawful contributions, gifts, entertainment or other unlawful expenses relating to political activity; (ii) directly or indirectly paid or delivered any fee, commission or other sum of money or item of property, however characterized, to any finder, agent or other party acting on behalf of or under the auspices of a governmental official or Governmental Entity that, in each case, was illegal under any applicable Law; (iii) made any payment, bribe or kickback payment to any customer or supplier or to any officer, director, partner, employee or agent of any such customer or supplier, in each case that was unlawful under any applicable Law; (iv) made any payment to any Person in connection with any Contract with a Governmental Entity in violation of any applicable Law; or (v) engaged in any other reciprocal practice, or made any other payment or gave any other consideration to any such customer or supplier or any such officer, director, partner, employee or agent, in each case, that was unlawful under any applicable Law. No Other Representations or Warranties . Except for the representations and warranties contained in this Agreement or in any instrument delivered pursuant to this Agreement, none of Parent, the Sellers, the IP Seller, any Transferred Company or its Subsidiaries nor any of their respective agents, Affiliates, officers, directors, employees, agents, representatives, nor any other Person, makes or shall be deemed to make any representation or warranty to Purchaser, express or implied, at law or in equity, on behalf of Parent, the Sellers, the IP Seller or any Transferred Company or its Subsidiaries or any Affiliate of Parent or any Transferred Company or its Subsidiaries, and Parent, each Transferred Company or its Subsidiaries and each of their respective Affiliates by this Agreement disclaim any such representation or warranty, whether by Parent, a Transferred Company or its Subsidiaries, or any of their respective agents, Affiliates, officers, directors, employees, agents or representatives or any other Person, notwithstanding the delivery or disclosure to Purchaser, or any of its officers, directors, employees, agents or representatives or any other Person of any documentation or other information by Parent, any Transferred Company or its Subsidiaries or any of their respective agents, Affiliates, officers, directors, employees, agents or representatives or any other Person with respect to any one or more of the foregoing. ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER Except as set forth in the corresponding Section of the disclosure schedule (subject to Section 11.2(d) ) delivered to Parent by Purchaser prior to the execution of this Agreement (the  Purchaser Disclosure Schedule ), Purchaser represents and warrants to Parent and each of the Sellers and the IP Seller as follows: Organization and Qualification; Subsidiaries . Purchaser is a corporation duly organized, validly existing and in good standing under the Laws of the State of Delaware, and has all requisite corporate power and authority to own, lease and operate its properties and assets and to carry on its business as now being conducted. Purchaser is qualified to do business -23- and is in good standing as a foreign corporation in each jurisdiction where the ownership, leasing or operation of its properties or assets or conduct of its business requires such qualification, except where the failure to be so qualified or in good standing would not reasonably be expected to have, individually or in the aggregate, a material adverse effect on Purchasers ability to consummate the transactions contemplated hereby (a  Purchaser Material Adverse Effect ). Authority Relative to this Agreement . Purchaser has all necessary corporate power and authority, and has taken all corporate action necessary, to execute, deliver and perform this Agreement and to consummate the transactions contemplated by this Agreement in accordance with the terms of this Agreement. This Agreement has been duly and validly executed and delivered by Purchaser and, assuming the due authorization, execution and delivery of this Agreement by Parent, Sellers and IP Seller, constitutes a valid, legal and binding agreement of Purchaser, enforceable against Purchaser in accordance with its terms, subject to the effect of any applicable Laws relating to bankruptcy, reorganization, insolvency, moratorium, fraudulent conveyance or preferential transfers, or similar Laws relating to or affecting creditors rights generally and subject, as to enforceability, to the effect of general principles of equity (regardless whether such enforceability is considered in a proceeding at equity or at law). Consents and Approvals; No Violations . No filing with or notice to, and no permit, authorization, registration, consent or approval of, any Governmental Entity is required on the part of Purchaser for the execution, delivery and performance by Purchaser of this Agreement or the Ancillary Agreements or the consummation by Purchaser of the transactions contemplated by this Agreement or the Ancillary Agreements, except (i) compliance with the applicable requirements of the HSR Act, (ii) compliance with any applicable requirements of the Competition Act, (iii) compliance with any state or federal licenses or permits relating to the Business and (iv) any such filings, notices, permits, authorizations, registrations, consents or approvals, the failure of which to make or obtain would not reasonably be expected to have a Purchaser Material Adverse Effect. Assuming compliance with the items described in clauses (i) through (iv) of the preceding sentence, neither the execution, delivery and performance of this Agreement or the Ancillary Agreements by Purchaser nor the consummation by Purchaser of the transactions contemplated by this Agreement or the Ancillary Agreements will (A) conflict with or result in any breach, violation or infringement of any provision of the respective articles of incorporation or by-laws (or similar governing documents) of Purchaser or any of its Subsidiaries, (B) result in a breach, violation or infringement of, or constitute (with or without due notice or lapse of time or both) a default (or give rise to the creation of any Lien except for Permitted Liens, or any right of termination, amendment, cancellation or acceleration) or require a consent of or other action by any Person under, any of the terms, conditions or provisions of any Contract to which Purchaser or any of its Subsidiaries is a party or by which any of them or any of its properties or assets may be bound or (C) violate or infringe any Law applicable to Purchaser or any of its Subsidiaries or any of their respective properties, rights or assets, except in the case of (B) or (C) for breaches, violations, infringements, defaults, Liens or other rights or consents that would not reasonably be expected, individually or in the aggregate, to have a Purchaser Material Adverse Effect. Financing . (a) Purchaser has received and accepted executed commitment letters dated June 19, 2007 (collectively, the  Debt Commitment Letter ) from the lenders party -24- thereto (collectively, the  Lenders ) relating to the commitment of the Lenders to provide debt financing in the aggregate amount set forth therein (the  Debt Financing ). (b) Purchaser has received and accepted executed commitment letters dated June 19, 2007 (the  Equity Commitment Letters  and, together with the Debt Commitment Letter, the  Commitment Letters ) from certain persons (collectively, the  Equity Investors ) relating to the commitment of the Equity Investors to provide cash equity in the aggregate amount set forth therein (the  Cash Equity ) (the Cash Equity, together with the Debt Financing, is collectively referred to as the  Financing ). Complete and correct copies of the executed Commitment Letters have been provided to Parent. (c) Except as set forth or described in the Commitment Letters, there are no conditions precedent to the obligations of the Lenders and the Equity Investors to provide the Financing or any contingencies that would permit the Lenders or the Equity Investors to reduce the total amount of the Financing. (d) Subject to its terms and conditions, the Financing, when funded in accordance with the Commitment Letters, shall provide Purchaser with acquisition financing on the Closing Date sufficient to pay the Purchase Price on the terms contemplated by this Agreement and to pay the related fees and expenses. (e) As of the date hereof, each of the Equity Commitment Letters is, and, to the knowledge of Purchaser, the Debt Commitment Letter is, valid and binding and in full force and effect, and, subject to the accuracy of the representations and warranties of Parent, the Sellers and the IP Seller contained in Article III and assuming the satisfaction of the conditions set forth in Article VIII , no event has occurred that, with or without notice, lapse of time, or both, would reasonably be expected to constitute a default or breach or a failure to satisfy a condition precedent on the part of Purchaser under the terms and conditions of the Commitment Letters, other than any such default, breach or failure that has been waived by the Lenders or the applicable Equity Investor, as the case may be, or otherwise cured in a timely manner by Purchaser to the satisfaction of the Lenders or such Equity Investor, as the case may be. Purchaser has paid in full any and all commitment fees or other fees required to be paid pursuant to the terms of the Commitment Letters on or before the date of this Agreement. (f) In no event shall the receipt or availability of any funds or financing by Purchaser or any Affiliate or any other financing or other transactions (other than those contemplated hereby) be a condition to any of Purchasers obligations hereunder. (g) Concurrently with the execution of this Agreement, Purchaser has delivered to Parent the limited guarantee of each of the Equity Investors in the form attached as Exhibit E to this Agreement (each a  Guarantee ). Each of the Guarantees is valid, binding and in full force and effect, and no event has occurred that would reasonably be expected to result in a breach of, or a default under, any Guarantee on the part of any of the Equity Investors. Brokers Fees . Except for Merrill Lynch & Co., J.P. Morgan Securities, Inc. and Citigroup Capital Markets, Inc,, each of whose fees and expenses will be paid by Purchaser, no broker, finder or investment banker is entitled to any brokerage, finders or other -25- fee or commission in connection with the transactions contemplated by this Agreement based upon arrangements made by or on behalf of Purchaser. Solvency . Immediately at and after the Closing, assuming (w) that immediately prior to the Closing, and without giving effect to the Financing, each of the Transferred Companies and the Business as a whole meets the Solvency tests set forth below, (x) the satisfaction of the conditions to Purchasers obligation to consummate the Closing, and (y) the accuracy and completeness in all material respects of the representations and warranties of the Sellers contained herein, and (z) solely for purposes of this Section 4.6 , that the most recent financial forecasts relating to the Business made available to Purchaser by Parent and the Sellers prior to the date of this Agreement have been prepared in good faith and on assumptions reasonable at the time such forecasts were prepared, Purchaser and its Subsidiaries will be Solvent. For purposes of this Section 4.6 ,  Solvent  means, with respect to any Person, that: (a) the fair saleable value (determined on a going concern basis) of the assets of such Person shall be greater than the total amount of such Persons liabilities; (b) such Person shall be able to pay its debts and obligations in the ordinary course of business as they become due; and (c) such Person shall have adequate capital to carry on its businesses. Acquisition of Shares for Investment . Purchaser has knowledge and experience in financial and business matters, and is capable of evaluating the merits and risks of its purchase of the Shares. Purchaser is acquiring the Shares for investment and not with a view toward or for sale in connection with any distribution thereof in violation of applicable securities Laws. Purchaser acknowledges that the Shares have not been registered under the Securities Act or any state securities Laws, and agrees that the Shares may not be sold, transferred, offered for sale, pledged, hypothecated or otherwise disposed of without registration under the Securities Act, except pursuant to an exemption from such registration available under the Securities Act, and without compliance with foreign securities Laws, in each case, to the extent applicable. Inspections; Limitation of Parents Warranties . Except as otherwise expressly set forth in this Agreement or any instrument delivered pursuant to this Agreement, Purchaser acknowledges that the Shares, the Transferred IP and the businesses and properties of the Transferred Companies and their respective Subsidiaries are furnished AS IS, WHERE IS AND, SUBJECT TO THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE III OR ANY INSTRUMENT DELIVERED PURSUANT TO THIS AGREEMENT, WITH ALL FAULTS AND WITHOUT ANY OTHER REPRESENTATION OR WARRANTY OF ANY NATURE WHATSOEVER, EXPRESS OR IMPLIED, ORAL OR WRITTEN, AND IN PARTICULAR, SUBJECT TO ARTICLE III OR ANY INSTRUMENT DELIVERED PURSUANT TO THIS AGREEMENT, WITHOUT ANY IMPLIED WARRANTY OR REPRESENTATION AS TO CONDITION, MERCHANTABILITY OR SUITABILITY AS TO ANY OF THE ASSETS OR PROPERTIES OF THE TRANSFERRED COMPANIES AND THEIR RESPECTIVE SUBSIDIARIES. -26- ARTICLE V COVENANTS Access to Books and Records . (a) After the date of this Agreement, Parent shall, and shall cause its Subsidiaries to, afford to representatives of Purchaser, during normal business hours, upon reasonable notice, reasonable access to the books, records, properties and employees of, prior to the Closing, the Transferred Companies and their respective Subsidiaries and, prior to and at and after the Closing (with respect to the Business), Parent and its Subsidiaries (other than the Transferred Companies and their respective Subsidiaries) consistent with applicable Law and in accordance with the procedures established by Parent; provided , however , that nothing in this Agreement shall limit Purchasers rights of discovery. Any information provided to Purchaser or its representatives in accordance with this Section 5.1 or otherwise pursuant to this Agreement shall, prior to Closing, be held by Purchaser and its representatives in accordance with, shall be considered Confidential Information under, and shall be subject to the terms of, the Confidentiality Agreements. (b) At and after the Closing, Purchaser shall, and shall cause its Subsidiaries to, afford Parent and its representatives, during normal business hours, upon reasonable notice, full access to the books, records, properties and employees of each Transferred Company and its Subsidiaries to the extent that such access may be reasonably requested by Parent consistent with applicable Law and in accordance with procedures established by Purchaser, including in connection with financial statements and SEC reporting obligations; provided , however , that nothing in this Agreement shall limit any of Parents rights of discovery. Parent agrees that it will and will cause its Subsidiaries to hold, and will use reasonable best efforts to cause its and their respective officers, directors, employees, accountants, counsel, consultants, advisors and agents to hold, in confidence, unless and only to the extent legally required to disclose (and in any such case, Parent shall, prior to disclosing such information, give prompt notice to Purchaser in order that it may seek a protective order or other appropriate remedy and reasonably cooperate, at Purchasers expense, with Purchaser in seeking to obtain such order or remedy), all confidential documents and information concerning any Transferred Company or the Business provided to it pursuant to this Section 5.1(b) or otherwise in any of their possession, except to the extent that such information (i) is or becomes generally available to the public other than as a result of disclosure by Parent or its Subsidiaries, or its or their respective officers, directors, employees, accountants, counsel, consultants, advisors and agents in violation of the confidentiality obligations set forth in this Section 5.1(b) , (ii) becomes available to Parent or its Subsidiaries on a non-confidential basis from sources other than Purchaser or any Transferred Company or (iii) is independently developed by Parent or any of its Subsidiaries on its own behalf without use of any of the confidential information and without violating any of Parents obligations under this Section 5.1(b) . (c) The parties to this Agreement agree to hold all the books and records of each Transferred Company and its Subsidiaries existing on the Closing Date and not to destroy or dispose of any thereof for a period of seven (7) years from the Closing Date or such longer time as may be required by Law, and thereafter, if either party desires to destroy or dispose of such books and records, to offer first in writing at least sixty (60) days prior to such destruction or disposition to surrender them to the other party. -27- Confidentiality . The terms of the Confidentiality Agreements are incorporated into this Agreement by reference and shall continue in full force and effect until the Closing, at which time the confidentiality obligations under the Confidentiality Agreements shall terminate; provided , however , that the Purchasers confidentiality obligations shall terminate only in respect of that portion of the Confidential Information (as defined in the Confidentiality Agreements) exclusively relating to the Business. If, for any reason, the sale of the Shares is not consummated, the Confidentiality Agreements shall continue in full force and effect in accordance with its terms. Efforts . (a) Each of the parties agrees to use its reasonable best efforts to take, or cause to be taken, all actions, to file, or cause to be filed, all documents and to do, or cause to be done, all things necessary, proper or advisable to consummate the transactions contemplated by this Agreement as promptly as practicable, including (x) preparing and filing as promptly as practicable all documentation to effect all necessary filings, consents, waivers, clearances, approvals, authorizations, permits or orders from all Governmental Entities, (y) seeking all necessary or advisable consents of third parties to the transactions contemplated hereby and (z) using reasonable best efforts to cause the satisfaction, but not waiver, of the conditions to closing of the other party or parties set forth in Article VIII . In furtherance and not in limitation of the foregoing, each party hereto agrees (i) to make or cause to be made an appropriate filing of a Notification and Report Form pursuant to the HSR Act with respect to the transactions contemplated by this Agreement as promptly as practicable (and in any event within five (5) Business Days) after the date hereof and to request and use reasonable best efforts to obtain early termination of the waiting period under the HSR Act; (ii) to make, or cause to be made, a filing of the short form notification referred to in subsection 123(1) of the Competition Act as promptly as practicable (and in any event within five (5) Business Days) after the date hereof; and (iii) to supply as promptly as reasonably practicable any additional information and documentary material that may be requested by any Governmental Entity pursuant to the HSR Act or the Competition Act. (b) Further, and without limiting the generality of the rest of this Section 5.3 , each of the parties shall cooperate in all respects with each other in connection with any filing or submission and in connection with any investigation or other inquiry and shall promptly (i) furnish to the other such necessary information and reasonable assistance as the other parties may request in connection with the foregoing, (ii) inform the other of any communication from any Governmental Entity regarding any of the transactions contemplated by this Agreement, and (iii) provide counsel for the other parties with copies of all filings made by such party, and all correspondence between such party (and its advisors) with any Governmental Entity and any other information supplied by such party and such partys Subsidiaries to a Governmental Entity or received from such a Governmental Entity in connection with the transactions contemplated by this Agreement; provided , however , that materials may be redacted (x) to remove references concerning the valuation of the Transferred Companies, (y) as necessary to comply with contractual arrangements and (z) to remove information concerning Affiliates of Purchaser. Each party hereto shall, subject to applicable Law, permit counsel for the other parties to review in advance, and consider in good faith the views of the other parties in connection with, any proposed written communication to any Governmental Entity in connection with the transactions contemplated by this Agreement. The parties agree not to participate, or to permit their Subsidiaries to participate, in any substantive meeting or discussion, either in person or by -28- telephone, with any Governmental Entity in connection with the transactions contemplated by this Agreement unless it consults with the other parties in advance and, to the extent not prohibited by such Governmental Entity, gives the other parties the opportunity to attend and participate. (c) Further, and without limiting the generality of the rest of this Section 5.3 , Purchaser shall take any and all steps necessary to avoid or eliminate each and every impediment under any antitrust, competition, or trade regulation or other Law that may be asserted by any Governmental Entity or private party with respect to this Agreement so as to make effective as promptly as practicable the transactions contemplated by this Agreement and to avoid any suit or proceeding, which would otherwise have the effect of preventing or delaying the Closing beyond the Outside Date.
